The appellant appeals from a conviction of an assault with intent to rob, with a penalty of five years in the penitentiary.
The evidence for the State was amply and clearly sufficient to sustain the conviction. Appellant's defense was alibi, which was correctly submitted by the court and found against him. While appellant denied the assault to rob and had evidence by his mother, brother and himself sufficient to have established an alibi, if believed by the jury, the testimony of the State positively and without question, if believed, identified the appellant as one of the parties who committed *Page 394 
the assault with intent to rob, and the circumstances detailed, if believed by the jury, clearly established the State's case.
Appellant has a very brief and incomplete bill of exceptions, showing that he objected to the prosecuting witness testifying that he had his money in his shoe on the night of the alleged assault, and that it was his custom to carry his money in such manner. The bill shows no error in the admission of this testimony. This witness testified that the assault was committed by two persons, — one having a pistol and stopped him, and made him hold up his hands, while the other went through all his pockets and ran his hands up and down his body and legs in search of money, and his explanation of why they did not get his money was that he had it in his shoe and was accustomed to carry it there.
Appellant has another bill in which he claims he objected to this statement by the prosecuting attorney in his closing argument to the jury: "Gentlemen, this defendant's record is against him." The bill is entirely too meager and does not show error. No written charge is shown in the record requesting the court to charge the jury not to consider this remark, even if it was objectionable. Clayton v. State, 67 Tex.Crim. Rep., 149 S.W. Rep., 119.
Nothing else is presented requiring any further discussion.
The judgment is affirmed.
Affirmed.